Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Johaun Dupree, Appellant                                Appeal from the 188th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 41,550-
No. 06-13-00067-CR          v.                          A). Opinion delivered by Justice Carter,
                                                        Chief Justice Morriss and Justice Moseley
The State of Texas, Appellee                            participating.



        As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the conviction, discharge Dupree, and render a judgment
of acquittal.
        We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                        RENDERED MAY 16, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk